In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                      No. 07-19-00049-CR
                                  ________________________


                            CHARLIE CASTANEDA, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE



                             On Appeal from the 137th District Court
                                    Lubbock County, Texas
            Trial Court No. 2013-437,254; Honorable John J. McClendon III, Presiding


                                           August 9, 2019

                                MEMORANDUM OPINION
                     Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      In 2013, pursuant to a plea agreement, Appellant, Charlie Castaneda, was

convicted by the trial court of possession with intent to deliver methamphetamine in an

amount of four grams or more but less than 200, a first degree felony.1 Punishment was

assessed at ten years confinement, suspended in favor of five years community



      1   TEX. HEALTH & SAFETY CODE ANN. § 481.112(a), (d) (West 2017).
supervision. In May 2018, the State alleged that Appellant had committed numerous

violations of the conditions of his community supervision and filed a motion to revoke.

Later that year, a hearing was held on the State’s motion. Appellant entered pleas of not

true to all allegations and the proceeding continued.        Following presentation of the

evidence, the trial court found some of the State’s allegations to be not true and others to

be true. The trial court expressed concern about Appellant’s use of controlled substances

and instead of revocation, signed a judgment extending the term of community

supervision by one year and adding the condition that he be sent to a Substance Abuse

Felony Punishment Facility—Special Needs for not less than ninety days and no more

than one year. Appellant expressed a desire to appeal the added condition and on

defense counsel’s request, the trial court signed a Trial Court’s Certification of

Defendant’s Right of Appeal of the Judgment Modifying Probation After Hearing.


       BACKGROUND

       Appellant suffers from debilitating injuries resulting from a serious car accident that

occurred in 2003. Those injuries resulted in permanent disabilities that require constant

medical supervision and medications. Appellant also suffers from anxiety and takes

Xanax. He also has a history of alcohol and substance abuse. During the period of

community supervision, he was living with his mother and did not have reliable

transportation. There was no public transportation in the area for him to comply with

some of the conditions of community supervision.


       APPLICABLE LAW

       “The standard for determining jurisdiction is not whether the appeal is precluded

by law, but whether the appeal is authorized by law.” Abbott v. State, 271 S.W.3d 694,

                                              2
697-98 (Tex. Crim. App. 2008) (citing TEX. CONST. art. V, § 6(a)). The right to appeal is

conferred by the Legislature and a party may appeal only that which the Legislature has

authorized. Marin v. State, 851 S.W.2d 275, 278 (Tex. Crim. App. 1993). In Basaldua v.

State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977), the Court of Criminal Appeals held there

is no constitutional or statutory authority permitting a direct appeal from an order

modifying or refusing to modify conditions of community supervision. See Shortt v. State,

539 S.W.3d 321, 329 (Tex. Crim. App. 2018) (Keller, P.J., dissenting) (recognizing that

the right to appeal orders in criminal cases is rare and when it exists, it is specific to that

particular kind of order).


        ANALYSIS

        By a sole issue, Appellant contends the State failed to prove and the trial court

failed to issue specific findings about his need to attend a Substance Abuse Felony

Punishment Facility—Special Needs. Because the Legislature has not authorized a direct

appeal from an order modifying the conditions of community supervision, we conclude we

have no jurisdiction to consider Appellant’s issue.2


        CONCLUSION

        This appeal is dismissed for want of jurisdiction.




                                                                  Patrick A. Pirtle
                                                                       Justice

Do not publish.



        2 In her dissent, Judge Keller noted that a constitutional challenge to a condition of probation can

be raised in a habeas application under article 11.072 of the Texas Code of Criminal Procedure (West
2015). Shortt, 539 S.W.3d at 329.
                                                     3